UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NOEL BROWN,

                                 Petitioner,
                                                                   19-CV-9628 (CM)
                     -against-
                                                                  CIVIL JUDGMENT
STATE OF NEW YORK,

                                 Respondent.

         Pursuant to the order issued November 12, 2019, dismissing the petition,

         IT IS ORDERED, ADJUDGED AND DECREED that the petition is denied, without

prejudice, as prematurely filed. Because the petition makes no substantial showing of a denial of

a constitutional right, a certificate of appealability will not issue under 28 U.S.C. § 2253.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

         IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

Dated:     November 12, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge
